Citation Nr: 1603054	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for obstructive sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

4. Entitlement to a rating in excess of 20 percent for a left shoulder disability.

5. Entitlement to a rating in excess of 20 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to April 1996, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which continued a 20 percent disability rating for the left shoulder and a 20 percent disability rating for the right ankle.  Also on appeal is a March 2012 rating decision issued by the Newark, New Jersey, RO, which denied service connection for bilateral hearing loss disability, tinnitus, and obstructive sleep apnea.

In November 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.  At that time, the VLJ granted a 30 day extension of time to submit additional evidence, for which the Veteran waived initial review by the RO.  The Veteran's agent submitted medical evidence in December 2015 and the Board has duly considered it in the adjudication below.

The issue of entitlement to service connection for obstructive sleep apnea, to include as due to PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Bilateral hearing loss disability is not shown.

2. Tinnitus had its onset in service.

3. Throughout the appeals period, the Veteran's left shoulder disability has been manifested by nonunion of the clavicle with loose movement and limitation of motion to no less than 150 degrees of flexion and abduction; mal-union of the humerus with deformity, recurrent dislocations, fibrous union, non-union, and flail joint have not been shown.

4. Throughout the appeals period, the Veteran's right ankle disability has been manifested by no more than moderate limitation of motion; marked limitation of motion and ankylosis in excess of 30 degrees of plantar flexion have not been shown.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3. The criteria for a disability rating in excess of 20 percent for left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2015).

4. The criteria for a disability rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In July 2009 and December 2011, the RO sent the Veteran letters, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in December 2011 and April 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Hearing Loss and Tinnitus

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records show normal hearing levels throughout his service.  However, his military occupational specialty (MOS) included work on the flight deck and hazardous noise exposure in service is conceded.

The Veteran was provided a VA examination in December 2011 which showed auditory threshold levels within normal limits for VA purposes.  The Veteran described experiencing occasional bilateral tinnitus, greater in his left, since 1993, and related the problem to his noise exposure in service.  The examiner offered an opinion that, since the Veteran did not show a hearing loss disability for VA purposes as defined in 38 C.F.R. § 3.385, his tinnitus was not related to any in-service noise exposure.

At hearing in November 2015, the Veteran asserted that his hearing problems had worsened since the most recent examination, particularly with respect to tinnitus.

The evidence submitted by the Veteran in December 2015 showed the results of a private hearing evaluation.  The private examiner found that the Veteran's hearing profile was within normal limits.  The examiner also offered the opinion that the Veteran's complaints of tinnitus were due to the noise exposure suffered on the flight deck while serving in the U.S. Navy.

In this instance, based on the lack of evidence of a current hearing loss disability as defined by 38 C.F.R. § 3.385, where all of the medical evidence shows the Veteran's hearing acuity to be normal, there is no basis for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim must be denied.  

However, with respect to the Veteran's claim of service connection for tinnitus, the evidence of record does show duties in service consistent with hazardous noise exposure and a current diagnosis of tinnitus.  The Veteran asserts that his tinnitus began in service and he is considered both credible and competent to provide evidence regarding his own symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The private examiner in December 2015 offered an opinion that the Veteran's tinnitus was the result of his noise exposure in service.  As such, all of the criteria for service connection for tinnitus have been met and that claim is granted.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the Veteran's disability pictures relative to his left shoulder and right ankle have been consistent throughout the appeals period and staged ratings are not warranted.

Left Shoulder

The Veteran seeks an increased disability rating for his left shoulder disability which is currently rated as 20 percent disabling based on X-ray evidence of arthritis as well as nonunion of the clavicle or scapula with loose movement.  As the record shows that the Veteran is right-handed, his left shoulder would be considered the non-dominant shoulder for rating purposes.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a. 

The record shows that the Veteran has obtained treatment of the left shoulder disability through VA on occasion during the appeals period.  Primary complaints were pain over the acromions, worse with activity, and problems when trying to sleep on his side.  He had received some injections which had not resolved the pain and had been treated with both physical therapy and medication without resolution.

At the December 2011 VA examination, the Veteran complained of left shoulder pain when not in use which would resolve with movement and painkillers.  Such flare-ups occured once or twice a week.  During the examination, the Veteran experienced increased pain in his left shoulder and he was able to relieve the pain by extending his arm straight.  X-rays showed the surgical hardware still in place in the left shoulder as well as degenerative joint disease.  There was tendereness over the acromion, but no swelling, warmth, crepitus, or effusion.  Range of motion findings included 90 degrees of internal and external rotation, 180 degrees of forward flexion, and 150 degrees of abduction with pain.  The examiner listed diagnoses of mild degenerative joint disease and tenderness at the old fracture site of the left clavicle.

At the April 2013 VA examination, the Veteran reported that during pain flare-ups he could not move his shoulder.  Range of motion findings showed flexion to 160 degrees and abduction to 160 degrees, with pain at the end points.  He had normal muscle strength and impingement testing for rotator cuff impairments was negative.  X-rays showed two partially threaded cannulated screws affixed with wires in the acromium, as well as lucency in the humeral head, but no evidence of rotator cuff calcification.  

At the November 2015 hearing the Veteran described his left shoulder disability as resulting in pain which curtailed his activities.  He used a TENS unit at home to treat the pain, as well as painkillers and anti-inflammatories, and had received some injections without relief.  He reported sadness in being unable to carry his young daughter on his shoulders because of the pain it would cause.  

Based on the evidence of record, the Board finds that the criteria for a disability rating in excess of 20 percent for left shoulder disability have not been met.  The Veteran's range of motion findings throughout the appeals period have not been less than 150 degrees of flexion or abduction, well in excess of shoulder level or 90 degrees.  His shoulder disability is best characterized as non-union of the clavicle with loose movement in the non-dominant shoulder; mal-union of the humerus with deformity, recurrent dislocations, fibrous union, non-union, and flail joint have not been shown.  The Board has considered the Veteran's flare-ups of pain and limiation of motion in his left shoulder, which he described as resulting in an inability to move the shoulder, occurring once or twice a month and resolving with painkillers.  Inasmuch as the rating criteria, Diagnostic Code 5200 assigns a 20 percent disability rating for ankylosis of the minor shoulder limited to 60 degrees, and the Veteran's pain flare-ups are most analogous to a temporary ankylosis, the Board does not find the flare-ups to constitute a basis for a disability rating in excess of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, and 5203.  The claim for increase must be denied. 

Right Ankle

The Veteran seeks an increased disability rating for his right ankle disability, which is currently rated as 20 percent disabling based on a possible ligamentous tear, a history of sprians, and marked limitation of motion.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

The record shows that the Veteran has received occasional treatment through VA for right ankle pain, including some physical therapy.  He uses an ankle brace occasionally.  The chief complaint during VA treatment has been pain, particularly increased pain after strenuous activity.  He also reported occasional swelling which could last more than one month.  A June 2011 MRI noted some evidence of fluid retention in the right ankle joint space and possible tenosynovitis or a small ganglion cyst.  

July 2011 VA treatment notes showed tenderness over the lateral ligaments and medial plantar region, but none over the joint line.  At that time he had good range of motion, although dorsiflexion was described as limited by tightness.  Stability testing showed no laxity in the right ankle.

At the December 2011 VA examination, the Veteran reported that he occasionally experienced pain and swelling in the right ankle and that he used ice and painkillers which usually resolved the symptoms within a few days.  Use of an ankle brace as needed also helped.  He reported flare-ups about once a month, usually after increased use of the ankle.  On physical examination he had a normal gait and the ankle was stable without swelling or crepitus.  He reported some tenderness over the anterior lateral malleolus area.  Range of motion testing showed 30 degrees of inversion, 25 degrees of flexion and extension, and 15 degrees of eversion.  An addendum opinion obtained in May 2012 from the same examiner noted that he was using a different reference point than VA used.  The correct range of motion was 15 degrees of dorsiflexion and 35 degrees of plantar flexion.

A December 2012 MRI showed persistent tenosynovitis in the flexor hallucis longus tendon, and a new finding of tenosynovitis in the peroneal tendons.

At the April 2013 VA examination, the Veteran again reported pain and intermittent swelling in his right ankle.  He stated that during flare-ups he could not move the ankle and had to take pain medicine.  His range of motion findings were plantar flexion to 35 degrees and dorsiflexion to 15 degrees, with no objective evidence of pain.  Muscle strength testing was normal and there was no evidence of laxity or instability on testing.

At the Board hearing in November 2015, the Veteran testified that he occasionally received injections in his ankle to treat the pain and wore an ankle brace as well.  He described his ankle as being painful, particularly at work because of the amount of walking he had to do, and noted that it limited his leisure activities including activities with his daughter. 

After reviewing and considering all of the evidence of record, the Board finds that the criteria for a disability rating in excess of 20 percent for a right ankle disability.   The Veteran's range of motion findings have been consistent throughout the appeals period, showing as 35 out of 45 degrees of plantar flexion and 15 out of 20 degrees of dorsiflexion, which is no worse than moderate impairment of motion.  The Board has considered the effects of the Veteran's flare-ups, to include his reports at the 2013 VA examination that flare-ups result in him being unable to move his ankle.  Inasmuch as the disability rating for ankylosis of the ankle in plantar flexion at less than 30 degrees is rated as 20 percent disabling, and the Veteran's flare-ups at most are a temporary condition analogous to ankylosis, the flare-ups do not support a higher disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5270 and 5271.  The preponderance of the evidence is therefore against an increased disability rating.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to a disability rating in excess of 20 percent for left shoulder disability is denied.

Entitlement to a disability rating in excess of 20 percent for right ankle disability is denied. 


REMAND

The Veteran seeks service connection for his obstructive sleep apnea, which has been diagnosed by VA in July 2011 and for which a CPAP apparatus has been prescribed.  At hearing in December 2015, the Veteran's agent raised the question of whether the Veteran's sleep apnea, which causes him to awaken in the night and at times to gasp for breath, might be caused or aggravated by his service-connected PTSD, symptoms of which include sleep disturbance and nightmares.  The Veteran also testified that he experienced sleep problems in the military, including episodes of snoring and of waking up coughing or gasping for breath.  The Veteran stated that his doctors had recently told him that his obstructive sleep apnea might be related to or a manifestation of his PTSD.  The record shows that the Veteran has not been provided a VA examination to address the question of service connection for sleep apnea.  Inasmuch as the Veteran's testimony at hearing is sufficient to meet the low threshold standard of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), a VA examination should be provided on remand.  38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that his current obstructive sleep apnea had its onset in service or was caused or aggravated by or a manifestation of any service-connected disability, to specifically include PTSD.  In addressing the issue, the examiner is instructed to obtain a history of the Veteran's symptoms of sleep disturbance, beginning in service, and to address the significance of all symptoms discussed with respect to the diagnosis of sleep apnea.

If necessary, an additional examination and opinion should be obtained from a psychologist or psychiatrist to determine any relationship between the Veteran's sleep apnea symptoms and those of his PTSD.  Such an opinion should address the question of whether it is at least as likely as not (probability 50 percent or greater) the Veteran's PTSD or any symptoms thereof caused or aggravated (that is, permanently worsened beyond the normal course of the condition) the Veteran's obstructive sleep apnea, as well as whether the sleep apnea symptoms could be a manifestation of the Veteran's PTSD.  

The examiner(s) should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner(s) for review.

2. The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


